PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wade et al.
Application No. 15/201,352
Filed: 1 Jul 2016
For: SEALED EDGE LENS FOR NEAR EYE DISPLAY

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petitions filed, May25, 2021, for expedite consideration under 37 CFR 1.182 on the renewed petition filed, May 25, 2021, under the unintentional provisions of 37 CFR 1.137(a) to revive the above-identified application.

The petition under 37 CFR 1.182 is hereby GRANTED.  The petition for expedited consideration includes payment of the petition fee under 1.182. The relief requested is warranted. Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.

The petition under 37 CFR 1.137(a) is hereby GRANTED.

This application became abandoned as a result of petitioner’s failure to take appropriate action in a timely manner after the decision by the Patent Trial and Appeal Board of March 18, 2021. Therefore, the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned by operation of law on May 18, 2021. See MPEP 1214.06. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1,360, and the submission required by 37 CFR 1.114;  (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay.
	

This application is being referred to Technology Center Art Unit 2627 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the undersigned at 
(571) 272-4584. 




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions